DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed May 10, 2021 has been entered. Claims 1-3, 5, 7-13, 15, and 17-24 remain pending in the application. Claims 4, 6, 14, and 16 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 101, 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed March 15, 2021. The claims are in condition for allowance.
	
Reasons for Allowance
Claims 1-3, 5, 7-13, 15, and 17-24 are allowed.
The following is the examiner’s statement of reasons for allowance:
The claimed limitations are supported by the specification as originally filed at least at paragraphs [0044]-[0050].
The examiner would like to emphasize that while one or more reasons are offered below citing reasons that the claims are allowable over the prior art, it is each claim taken as a whole, including interrelationships and interconnections between various claimed elements, which are allowable over the prior art of record and not any individual limitation of a claim.
The examiner agrees with the statements made on pages 10-11 of the Remarks, filed May 10, 2021, and adopts this reasoning. The prior art of Doerner et al. (US 2017/0177266) and 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed May 10, 2021, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY A WARREN/Primary Examiner, Art Unit 2137